IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


M.J.T.,                                     : No. 267 WAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
C.K.J.,                                     :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

      AND NOW, this 2nd day of October, 2020, the Application for Leave to File

Supplement is GRANTED and the Petition for Allowance of Appeal is DENIED.